Filed 1/29/16 P. v. Hall CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260834

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA129113)
         v.

ARNOLD BRYANT HALL,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Larry S. Knupp, Judge. Affirmed.


         Karyn H. Bucur, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, James William Bilderback
II, and Dana M. Ali, Deputy Attorneys General, for Plaintiff and Respondent.


                                __________________________________
       Following the denial of his motion to suppress, Arnold Bryant Hall pled no contest
to possession of a controlled substance for sale, possession of a controlled substance with
a firearm, and possession of a firearm by a felon. On appeal, he challenges the trial
court’s denial of his motion to suppress, arguing the evidence seized was the fruit of an
illegal search of his residence. We affirm the judgment.
                                          FACTS
       On January 10, 2013, at approximately 5:30 a.m., Los Angeles County Sheriff’s
Deputy Mark Madrid executed a search warrant. The warrant authorized officers to
search the person of Arnold Hall and the residence located at 823 West 82nd Street,
No. 3/5. Deputy Madrid and approximately six other officers knocked on the door and
announced they were from the Sheriff’s Department to serve a search warrant. When
there was no reply, the officers forced entry. In the kitchen, the officers found a rolling
set of drawers. In the top drawer, there was a glass jar containing marijuana, clear plastic
baggies, and approximately $80. In the second drawer, they found a plastic container
with a substance resembling rock cocaine along with empty plastic Ziploc bags. On a
shelf in the kitchen, Deputy Madrid’s partners found a coffee can containing 15 baggies
of marijuana, a baggie of six pills resembling ecstasy, three baggies containing a
substance resembling methamphetamine, and a baggie of a substance resembling powder
cocaine. During the course of the search, Deputy Madrid found mail addressed to Hall at
823 West 82nd Street, No. 3/5 and at 820 W. 83rd Street, No. 12.
       After they finished the search of 823 West 82nd Street, the officers proceeded to
820 W. 83rd Street, No. 12. They conducted a knock and notice, announcing they were
looking for Arnold Hall and identifying themselves as Los Angeles Sheriff’s deputies.
Deputy Madrid heard a male voice inside the apartment and informed the person inside
that he needed to open the door because they had just executed a search warrant at
another location and needed to speak to him. Someone looked out of the window and
Detective Missakian recognized Hall from photos Deputy Madrid had shown him earlier.
Deputy Madrid informed Hall they knew he was inside and they needed to speak with
him. He ignored the deputies’ demand.

                                              2
       Deputy Madrid then heard movement inside the apartment. Based on his
experience and training, Deputy Madrid concluded Hall was either arming himself or
destroying evidence. As a result, the officers forced entry into the location and observed
Hall standing in the bathroom over the toilet area with an object in his hands. It was a
baggie containing substances resembling rock cocaine and methamphetamine. Hall was
arrested and handcuffed. After the officers conducted a protective sweep of the
apartment, Deputy Madrid obtained a second search warrant for 820 West 83rd Street,
No. 12. The officers recovered a loaded revolver with five live rounds from this location.
The revolver’s serial number was scratched off. There were numerous pills resembling
ecstasy in baggies as well as cash and a digital scale. Various drawers and cabinets held
stacks of bills rubber-banded together. In the microwave, they discovered a substance
resembling hashish. There were also multiple bags of marijuana, ecstasy, and
methamphetamine. In a duffel bag, the officers found two large bags of marijuana, a .38
revolver, and 19 rounds of ammunition as well as a second digital scale.
       Hall was charged in an information dated May 13, 2013, with possession for sale
of: cocaine base (count 1; Health & Safety Code1 § 11351.5), methamphetamine (count
2: § 11378), marijuana (count 3; § 11359), and cocaine (count 4; § 11351).2 As to counts
1, 2 and 4, it was alleged Hall had been convicted of four prior offenses within the
meaning of section 11370.2, subdivision (a) or (c). The information also charged Hall
with possession of a controlled substance with a firearm (counts 5-6; § 11370.1, subd.
(a)), possession of a firearm by a felon having four priors (count 8-9; Pen. Code, § 29800,
subd. (a)(1)), and possession of cannabis (count 10; § 11377, subd. (a)). It was further


1
       All further section references are to the Health and Safety Code unless otherwise
specified.
2
      The same day, a separate information was filed involving conduct occurring on
March 5, 2013. It alleged two counts of possession for sale of cocaine base (count 1) and
marijuana (count 2). The information alleging conduct relevant to this appeal, occurring
on January 10, 2013, is found under case No. VA129113; case No. VA129130 involves
the March 5, 2013 conduct.

                                             3
alleged as to all counts that Hall had suffered a prior conviction pursuant to Penal Code
section 667.5, subdivision (b).
       Hall moved to suppress the evidence seized during the search of the second
location at 820 West 83rd Street, No. 12. Hall argued entry into the second location was
unlawful because there were no exigent circumstances justifying the forcible entry and
the initial warrant was only for a search of 823 West 82nd St, No. 3/5. Further, the
warrant subsequently obtained by Deputy Madrid was based on information discovered
after the unlawful entry and on coerced statements from Hall.
       At the hearing on the motion to suppress, Deputy Madrid testified to the events as
described above. Hall testified the second residence was his home. He received mail at
the first location only for his work. On the night in question, he was asleep on the couch
when he heard the police pound on his door. He got up to go to the bathroom and
brought his cellphone with him. When the police forced entry, he complied with their
demand to put his hands up and dropped his phone. They then searched the home prior to
obtaining the second warrant. Hall admitted the narcotics found in the apartment
belonged to him.
       The motion to suppress was denied. The trial court reasoned, “They had, in hand,
at that time they went to the second location, a search warrant naming this defendant, and
they went over to find this defendant.” Thereafter, Hall entered a plea agreement under
which he pled no contest to counts 1, 5, and 8 in case number VA 129113 and count 1 in
case number VA 129130. He further admitted he suffered a prior conviction within the
meaning of section 11370.2, subdivision (a) as to count one in both cases.




                                             4
       Hall was sentenced to an aggregate term of seven years, eight months and was
given custody credit of 448 days. Additionally, restitution and parole revocation fines
were imposed under Penal Code sections 1202.4 and 1202.45. Hall appealed.3
                                       DISCUSSION
       Hall maintains the trial court erred when it denied his motion to suppress because
the evidence obtained from the second location was the fruit of an illegal search.
Hall established that the second location was his home. He claims there were no exigent
circumstances to justify the deputies’ warrantless entry into his home. He contends the
deputies should have secured the apartment and obtained a warrant before entering.
We disagree.
       “It is a ‘basic principle of Fourth Amendment law’ that searches and seizures
inside a home without a warrant are presumptively unreasonable.” (Payton v. New York
(1980) 445 U.S. 573, fn. omitted.) When officers enter a home without a warrant, the
People bear the burden of establishing, by a preponderance of the evidence, that exigent
circumstances justified the warrantless entry. (Illinois v. Rodriguez (1990) 497 U.S. 177,
181; People v. Camacho (2000) 23 Cal.4th 824, 830. “The United States Supreme Court
has indicated that entry into a home based on exigent circumstances requires probable
cause to believe that the entry is justified by one of these factors such as the imminent
destruction of evidence or the need to prevent a suspect’s escape.’ [Citation.]” (People
v. Thompson (2006) 38 Cal.4th 811, 817-818.)
       “There is no ready litmus test for determining whether [exigent] circumstances
exist, and in each case the claim of an extraordinary situation must be measured by the
facts known to the officers.” (People v. Ramey (1976) 16 Cal. 3d 263, 276.) When
reviewing a trial court’s denial of a motion to suppress, “we uphold [the trial court’s]
factual findings, whether express or implied, if they are supported by substantial
evidence. [Citation.] We then exercise our independent judgment and ‘measure the

3
       Hall failed to timely appeal, but his application for relief from default for failure to
timely file a late notice of appeal was granted. Hall subsequently filed a notice of appeal
as directed under the order granting relief.

                                              5
facts, as found by the trier, against the constitutional standard of reasonableness’ to
determine whether the search and seizure were lawful.” (People v. Rios (2011) 193
Cal.App.4th 584, 589.)
       The parties focus on three cases which provide a useful guide to when exigent
circumstances exist: People v. Daughhetee (1985) 165 Cal.App.3d 574 (Daughhetee),
People v. Johnson (1981) 123 Cal.App.3d Supp. 26, 30-31 (Johnson), and People v. Ortiz
(1995) 32 Cal.App.4th 286 (Ortiz).
       In Daughhetee, an officer received a description of two armed robbery suspects, a
man and a woman, and a description of the getaway car along with the license plate.
The car was found parked in a driveway of a residence. The officer who found the car
requested assistance, but before any other officers arrived, he observed a woman exit the
home and get into another car. (Daughhetee, supra, at p. 577.) The officer detained the
woman before she could leave and observed two other men looking out of the windows
of the house. He entered the home and detained both men. A search was conducted only
after a search warrant was obtained. The court held exigent circumstances existed to
justify entry in to the defendant’s residence because the officer reasonably was concerned
with destruction of evidence and officer safety. (Id. at p. 578.)
       In Johnson, officers were investigating a complaint that defendant and his
companion failed to pay a cab fare. They knocked on the defendant’s hotel room door
and identified themselves. (Johnson, supra, 123 Cal.App.3d Supp. at p. 26.) When
defendant answered the door, the officers observed drug paraphernalia. The court held
exigent circumstances existed. “Although the officer did not specifically articulate the
exigent circumstances which he felt required him and his partner to enter the motel room
of defendant [] without a warrant, it is clear that the failure of the officers to take prompt
action in entering might have permitted the suspects to escape or to destroy the evidence
that the officer saw from outside the room.” (Id. at p. 32, fn. omitted.)
       In Oritz, two officers were walking down a hotel hallway when they observed a
woman inside one of the rooms counting out tinfoil bindles and placing them on a table.
The defendant was sitting on the bed. The officer entered the room, arrested the two

                                               6
suspects, and seized the contraband. (Ortiz, supra, 32 Cal.App.4th 286.) The court
determined exigent circumstances justified the warrantless entry into the hotel room for
the arrest because the officers reasonably feared the contraband might be destroyed if
they did not act immediately even though it was unclear whether the occupants of the
room knew the officer had seen them. (Id. at p. 292.)
       The Ortiz court stated, “Where destruction of evidence is the basis for the claim of
exigent circumstances, courts have found relevant ‘ “(1) the degree of urgency involved
and the amount of time necessary to obtain a warrant; (2) reasonable belief that the
contraband is about to be removed; (3) the possibility of danger to police officers
guarding the site of the contraband while a search warrant is sought; (4) information
indicating the possessors of the contraband are aware that the police are on their trail; and
(5) the ready destructibility of the contraband and the knowledge ‘that efforts to dispose
of narcotics and to escape are characteristic behavior of persons engaged in the narcotics
traffic.’ ” ’ [Citations.] The absence or presence of a particular factor is not conclusive.
Rather, the determination of exigent circumstances turns upon whether, in light of all of
the facts of the particular case, there was an urgent need justifying a warrantless entry.
[Citation.]” (Ortiz, supra, 32 Cal.App.4th at pp. 292-293.)
       Under the guidelines presented in Ortiz, Johnson, and Daughhetee, we find
exigent circumstances justified the officers’ warrantless entry into Hall’s residence.
Deputy Madrid was lawfully executing a search warrant for the search of Hall’s person
and of 823 West 82nd Street, No. 3/5 when he discovered mail that indicated Hall might
be located at a different address. Therefore, the officers had reason to look for Hall at the
83rd Street location. When they arrived, they announced their presence and identity.
They also informed Hall they had searched the other location. Hall admitted he knew the
officers were outside. As in Daughhetee, the officers saw Hall looking outside. Hall
refused to comply with the deputies’ request to speak to him. Having discovered
narcotics at the first location, the officers reasonably suspected there were also narcotics
at the second location. Based on what they found at the first location, the officers had
reason to believe Hall sold narcotics. Deputy Madrid testified that in his training and

                                              7
experience, narcotics dealers often were armed. He therefore believed Hall was either
arming himself or destroying evidence when he heard movement inside the residence.
       Hall argues there was no support for Deputy Madrid’s conclusion that Hall had
drugs inside the second location. Because the officers did not see any drugs, he claims
Ortiz, supra, 32 Cal.App.4th at pages 292-293, is not helpful to the People. He also
argues Deputy Madrid did not know drugs were being destroyed or that Hall was getting
a gun. In his words: “Deputy Madrid could not articulate that he actually knew these
facts, just that these facts ‘may’ be occurring.” Finally, he claims all of the three cases
cited by the parties are distinguishable because, in those cases, the officers observed
criminal activity occurring or actually saw the drugs near the defendants.
       Contrary to Hall’s contention, Ortiz tells us the officers did not need to have
actually seen the drugs. In Ortiz, the officers observed a woman counting out tinfoil
bindles, but did not see what was in the bindles. From their observation, they
“reasonably” believed the bindles contained heroin. (Ortiz, supra, at p. 289.) Here, the
circumstances surrounding the officers’ discovery of narcotics from the first location
provided a reasonable basis for them to believe there were narcotics at the second
location. They also reasonably believed Hall could be armed. Deputy Madrid testified,
based on his experience and training, “narcotics dealers often have firearms and other
weapons stowed in the locations they are selling from.”
       Further, we are not convinced that the officer needed to have actual knowledge the
contraband was being destroyed. It is common knowledge that those who possess drugs
often attempt to destroy them when they are observed by law enforcement officers.
(See e.g., People v. Bracamonte (1975) 15 Cal.3d 394, 405, fn. 6 [destruction by
swallowing]; United States v. Santana (1976) 427 U.S. 38, 43 [“Once Santana saw the
police, there was . . . a realistic expectation that any delay would result in destruction of
evidence”].) Given these circumstances, including the seizure of the drugs at the first
location, the officers were justified in entering the apartment without a warrant to
guarantee their own safety and to prevent the destruction of evidence.



                                               8
                                 DISPOSITION
     The judgment is affirmed.




                                               BIGELOW, P.J.
We concur:




                  RUBIN, J.




                  GRIMES, J.




                                      9